Filed 3/3/16 P. v. Batson CA1/3
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                DIVISION THREE


THE PEOPLE,
         Plaintiff and Respondent,
                                                                     A145309
v.
RICHARD BATSON,                                                      (Humboldt County
                                                                     Super. Ct. No. CR071451)
         Defendant and Appellant.

         Richard Batson appeals after the court declined to reduce his conviction for
burglary to a misdemeanor. His court-appointed counsel has filed a brief seeking our
independent review of the record pursuant to People v. Wende (1979) 25 Cal.3d 436 to
determine whether there are any arguable issues on appeal. We conclude there are no
issues requiring further review and affirm.
                                                      BACKGROUND
         In 2007, Batson was charged with first-degree burglary. The charge was reduced
to second-degree burglary, and Batson entered a guilty plea. Information in the probation
department’s resentencing report indicated Batson committed the burglary when he
entered the victims’ home while they were present.
                                                         DISCUSSION
         Based upon our review of the record, we have no reason to question the court’s
denial of Batson’s petition to reclassify his burglary conviction as a misdemeanor. We
grant Batson’s motion, filed November 16, 2015, to augment the record with the
documents pertaining to this conviction. Penal Code section 1170.18, subdivision (a)


                                                             1
allows certain commercial burglaries as described in Penal Code section 459.5 to be
reclassified as misdemeanors. Because Batson’s offense involved burglary of a
residence, it did not qualify for reclassification. There was no error.
       Batson’s counsel has represented that she advised Batson of her intention to file a
Wende brief in this case and of Batson’s right to submit supplemental written argument
on his own behalf. He has not done so. Batson has also been advised of his right to
request that counsel be relieved.
       Our full review of the record reveals no issue that requires further briefing.
                                      DISPOSITION
       The judgment is affirmed.




                                              2
                                _________________________
                                Siggins, J.


We concur:


_________________________
McGuiness, P.J.


_________________________
Pollak, J.




People v. Batson, A145309


                            3